Name: Decision of the EEA Joint Committee No 80/1999 of 25 June 1999 amending Annex VI (Social security) to the EEA Agreement
 Type: Decision
 Subject Matter: social protection;  employment;  labour market
 Date Published: 2000-11-23

 Avis juridique important|22000D1123(05)Decision of the EEA Joint Committee No 80/1999 of 25 June 1999 amending Annex VI (Social security) to the EEA Agreement Official Journal L 296 , 23/11/2000 P. 0035 - 0036Decision of the EEA Joint CommitteeNo 80/1999of 25 June 1999amending Annex VI (Social security) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex VI to the Agreement was amended by Decision No 34/1999 of the EEA Joint Committee of 26 March 1999(1).(2) Council Directive 98/49/EC of 29 June 1998 on safeguarding the supplementary pension rights of employed and self-employed persons moving within the Community(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following point shall be inserted after point 2 (Council Regulation (EEC) No 574/72) in Annex VI to the Agreement before the heading "ACTS OF WHICH THE CONTRACTING PARTIES SHALL TAKE DUE ACCOUNT": "2a. 398 L 0049: Council Directive 98/49/EC of 29 June 1998 on safeguarding the supplementary pension rights of employed and self-employed persons moving within the Community (OJ L 209, 25.7.1998, p. 46)."Article 2The texts of Directive 98/49/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 26 June 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 25 June 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 266, 19.10.2000.(2) OJ L 209, 25.7.1998, p. 46.